Citation Nr: 0114803	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from December 1978 to May 1979, 
and from September 1986 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denying service connection for impotence 
because that condition was not diagnosed in service.  The 
Board previously remanded this matter in December 1998.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran's service medical records reflect a September 
1988 diagnosis of sexual dysfunction following the veteran's 
reports of premature ejaculation.  At a July 1996 hearing 
before a hearing officer the veteran testified that his sex 
drive  and sex life had decreased dramatically after serving 
in South America to the point of "once every six months."  
He added that it was determined that the source "might be 
psychological" or it "may be medical.  They have run tests 
and [the veteran has] all the capabilities but you know, it 
ain't, it's just, there's no erection at all."  (Transcript 
at page 5)  He later reported that a potency test was done 
and he "was good on that," that his "levels were low," but 
that he still got an erection.  (Transcript at page 18).  
Such testing is not found among the veteran's service medical 
records, however, and the veteran did not respond to the RO's 
January 1999 request for written authorizations to obtain 
private medical records.  

The report of a September 1997 VA Compensation and Pension 
examination notes that the main problem seemed to be a 
reported inability to sustain an erection, and that as far as 
the examiner knew no fertility studies had been done.  As 
noted by the veteran's representative, in written argument 
dated in May 2001, the report of the VA Compensation and 
Pension examination conducted in December 2000 does not 
include a verification of the diagnosis and etiology of 
impotence, as requested by the Board's December 1998 remand, 
but notes a reported sexual desire with an inability to 
maintain an erection, and a diagnosis of erectile 
dysfunction.  See Stegall v. West, 11 Vet. App. 268 (1998);

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all 
records of treatment administered to the 
veteran, including but not limited to any 
treatment records prepared as the result 
of the genitourinary clinic appointment 
referred to during the December 2000 VA 
Compensation and Pension examination as 
having been made for the veteran.  

2.  The veteran should be afforded a VA 
genitourinary examination to obtain an 
opinion that addresses the existence and 
etiology of impotence.  If the examiner 
concludes that the veteran has impotency 
an opinion should be offered as to the 
etiology of the impotency, including 
whether it is at least as likely as not 
that currently manifest impotency existed 
during service or is related to service, 
or whether impotency is proximately due 
to service connected disability or been 
chronically aggravated by a service-
connected disability.  The claims folder 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All findings must be 
reported in detail, and a complete 
rationale for any opinion expressed must 
be set forth by the examiner.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


